McOLELLAN, J.
We concur with the city court that on the cause made the complainant is entitled to relief. We think, however, the alimony decreed is excessive when all the circumstances having a beaxfing oix the axnoxxxxt which should be fixed are considered. The respoxxdent is an old maxx without an ixxcome, and with little capacity to earn even a living for himself. A fair estimate of the valxxe of all the property he owxxs woxxld xxot go beyond seven hundred axxd fifty dollars. The complainant on the other hand is getting to be an old woman, a cripple and unable to work, without property, income or earning capacity. While respondent’s treatment of her justifies the relief she prays, it is also to be bortxe in miixd that her condxxct toward him was by xxo means xxnexceptioxxable. The decree ixx effect gives her a life estate ixx the homestead of the respondent, which constitxxtes at least four-fifths iix value of all his estate. It is probable that she will survive him, so that practically as between themselves the allowance is four-fifths of the respondent’s estate. This is too much axxd leaves him too destitxxte. In our opinion a sum in gross equal to oxxethird of the valxxe of his property will most nearly meet the ends of justice ; and the decree of the city court will be here modified so as to graxxt her the sxxm of two hundred aixd fifty ($2501 dollars in gross as alimony, directing its payment by the respondent within sixty days from the judgmexxt in this court, and securing its payment by charging the sxxm xxpon the house and parcel of laixd at the town of Morris, described in tlxe bill, as a lien thereon, axxd directing a sale of the same unless said sxxm of $250 is paid to complainant within said sixty days.
Tlxe decree of the city court as thus modified is affirmed.
Modified aixd affirmed.